



Exhibit 10.1
Execution




This Agreement (this “Agreement”) is entered into by and between TCP-ASC ACHI
Series LLLP, a Delaware limited liability limited partnership (“Investor”), and
Accretive Health, Inc. (the “Company”), as of this 9th day of September, 2016.
WHEREAS, Investor and the Company are parties to that certain Securities
Purchase Agreement, dated December 7, 2015, by and among Investor, the Company
and, for the limited purposes set forth therein, Ascension Health Alliance (the
“Purchase Agreement”); and
WHEREAS, pursuant to the Purchase Agreement, Investor acquired shares of the
Company’s 8.00% Series A Convertible Preferred Stock, par value $0.01 per share
(the “Series A Preferred”); and
WHEREAS, the Investor has not, as of the date hereof, sold, transferred,
pledged, encumbered, assigned or otherwise disposed of any of the Series A
Preferred; and
WHEREAS, the powers, designations, preferences and other special rights and
qualifications, limitations and restrictions of the Series A Preferred are as
set forth in the Company’s Certificate of Designations of 8.00% Series A
Convertible Preferred Stock, Par Value $0.01 Per Share, of Accretive Health,
Inc. (the “Certificate of Designations”); and
WHEREAS, the Certificate of Designations provides, among other things, that
holders of Series A Preferred may elect to require the Company to redeem some or
all of the Series A Preferred in the event that the Company’s common stock, par
value $0.01 per share (the “Common Stock”) has not been re-listed on any of the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the New York Stock Exchange or any other United States national
securities exchange (each, an “Exchange”) on or prior to the one year
anniversary of the Original Issue Date (as defined in the Certificate of
Designations), in accordance with and subject to the terms of the Certificate of
Designations (the “Redemption Right”); and
WHEREAS, Section 8.10 of the Purchase Agreement provides that the Company is
required to use its reasonable best efforts to take, or cause to be taken, all
actions necessary to have the Common Stock listed on an Exchange (the
“Re-Listing Covenant”).
NOW THEREFORE, in consideration for the foregoing, and for other good and valid
consideration, the receipt and sufficiency is hereby acknowledged by Investor
and the Company, Investor and the Company hereby agree as follows:
1.
Certain Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:



a.
“Board Re-Listing Approval” shall mean the approval of the Board of Directors of
the Company (the “Board”) that occurred on July 27, 2016 to (i) pursue a
Re-listing and (ii) if required to meet certain Exchange listing standards,
include a proposal for a reverse stock split in the agenda of the Company’s next
annual meeting of stockholders, together with a recommendation of the Board that
the Company’s stockholders vote in favor of such proposal.



b.
“Redemption Right Deferral Period” shall mean the period commencing on the date
hereof and expiring on July 27, 2017; provided, however, that:

i.
in the event that the Board revokes the Board Re-Listing Approval at any time
prior to the expiry of the Redemption Right Deferral Period (such revocation, a
“Board Re-Listing Revocation”), the Redemption Right Deferral Period shall
instead expire on the



1

--------------------------------------------------------------------------------





one (1) year anniversary of the occurrence of any subsequent Board Re-Listing
Approval; and
ii.
in the event that the Board makes a formal determination to temporarily suspend,
defer or postpone the re-listing application or approval process for a period of
time (such period, a “Re-Listing Suspension Period”), the Redemption Right
Deferral Period shall automatically extend for a period of time equal to the
Re-Listing Suspension Period, it being understood that nothing contained in this
Section 1(b)(ii) shall limit the rights or remedies of the Investor under the
Purchase Agreement in respect of the Re-Listing Covenant.



c.
“Re-Listing” shall mean the re-listing of the Common Stock on an Exchange.



d.
“Re-Listing Covenant Deferral Period” shall mean the period commencing on the
date hereof and expiring on July 27, 2017; provided, however, that in the event
of a Board Re-Listing Revocation, (i) the Re-Listing Covenant Deferral Period
will automatically re-commence and (ii) following any re-commencement, the
Re-Listing Covenant Deferral Period will then automatically expire on the
occurrence of any subsequent Board Re-Listing Approval.



2.
Redemption Right. During the Redemption Right Deferral Period and at any time
following a Re-Listing that occurs during the Redemption Right Deferral Period,
Investor hereby waives any and all rights under Section 6 of the Certificate of
Designations, and hereby agrees not to require the Company to repurchase all or
any part of Investor’s shares of Series A Preferred, to the extent arising in
connection with the circumstances described under clause (3) in the definition
of “Fundamental Change” contained in the Certificate of Designations (the
“Redemption Right Deferral”).



3.
Re-Listing Covenant. During the Re-Listing Covenant Deferral Period, Investor
hereby waives any and all rights under Section 10.2 of the Purchase Agreement to
the extent they arise from, result from or are in connection with any breach or
alleged breach by the Company of the Company’s obligations under such Section
8.10 (the “Re-Listing Covenant Deferral,” and together with the Redemption Right
Deferral, the “Deferrals”).



4.
Termination of Deferrals. Upon the expiry of the Redemption Right Deferral
Period (but only if a Re-Listing has not occurred prior to such expiration) and
the Re-Listing Covenant Deferral Period, respectively, the Redemption Right
Deferral and the Re-Listing Covenant Deferral shall each respectively terminate
without the requirement of any demand, presentment, notice or consent of any
kind. The Company agrees that, subject to the provisions of the Purchase
Agreement and the Certificate of Designations, as applicable, Investor may at
any time after the termination of the respective Limited Deferrals proceed to
exercise the Redemption Right or any of its rights or remedies in respect of the
Re-Listing Covenant.



5.
Additional Restrictions on Transfer. Notwithstanding anything to the contrary
set forth in the IRA and the Certificate of Designations, Investor hereby
covenants and agrees not to directly or indirectly sell, transfer, pledge,
encumber, assign or otherwise dispose of any shares of Series A Preferred in any
transaction or series of transactions, unless such transferee executes a signed
agreement, in form and substance reasonably acceptable to the Company, to be
bound by the terms and conditions hereof. Any purported transfer which is not in
accordance with the terms and conditions of this Section 5 shall be, to the
fullest extent permitted by law, null and void ab initio and, in addition to
other rights and remedies at law and in equity, the Company shall be entitled to
injunctive relief enjoining the prohibited action. Investor also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer



2

--------------------------------------------------------------------------------





agent and registrar against the transfer of Investor’s shares of Series A
Preferred except in compliance with the foregoing restrictions.


6.
Expenses. The Company shall, at the direction of Investor, pay directly or
reimburse Investor for such reasonable, documented and out-of-pocket travel
expenses and other business expenses that arise in connection with or directly
relate to Investor’s and its affiliates’ performance of its and its affiliates’
obligations under the Investor Rights Agreement, dated as of February 16, 2016,
by and among the Company, Investor and the other parties thereto (the “Investor
Rights Agreement”) or otherwise relating to the management and oversight of
Investor’s investment in the Company (including any reasonable attorneys’ fees);
provided that in no event shall the Company be obligated under this Section 6 to
(x) pay or reimburse any expenses (individually or in the aggregate) in an
amount above $100,000 per fiscal year or (y) pay or reimburse any expenses
(including attorneys’ fees) related to any filings required to be made by
Investor or its Affiliates solely in their capacity as stockholders or
beneficial owners of the Company. Unless otherwise approved by the Company,
travel expenses will be reimbursed only to the extent that such travel is
consistent with the Company's policies for members of the Board of Directors in
effect from time to time with respect to travel.



7.
Counterparts. This Agreement may be executed in two counterparts, both of which
taken together will be deemed to constitute a single document.



3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Investor and the Company have executed this Agreement as of
the date first above written.
TCP-ASC ACHI SERIES LLLP
By:_/s/_Glenn F. Miller__________________
Name: Glenn F. Miller
Title: Vice-President












































[Signature Page to Agreement]


4

--------------------------------------------------------------------------------





ACCRETIVE HEALTH, INC.
By:_/s/ Joseph Flanagan__________________
Name: Joseph Flanagan
Title: President, CEO and COO
















































[Signature Page to Agreement]


5